COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


KATHLEEN PADILLA
                                               MEMORANDUM OPINION *
v.   Record No. 1388-98-1                          PER CURIAM
                                                JANUARY 26, 1999
NORFOLK DIVISION OF SOCIAL SERVICES


           FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                   Everett A. Martin, Jr., Judge

           (Allan D. Zaleski; Weisberg & Zaleski, on
           brief), for appellant.
           (Bernard A. Pishko, City Attorney; Martha G.
           Rollins, Deputy City Attorney, on brief), for
           appellee.



     Kathleen Padilla appeals the decision of the circuit court

terminating her parental rights to her son.    Padilla contends

that the trial court erred by (1) finding that the Norfolk

Division of Social Services (DSS) presented sufficient evidence

to support the termination of her parental rights; (2) admitting

into evidence a psychological evaluation report of Padilla; and

(3) allowing the court appointed special advocate (CASA) to

testify as to her recommendation.   Upon reviewing the record and

briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the decision of the

trial court.   See Rule 5A:27.

     "When addressing matters concerning a child, including the

termination of a parent's residual parental rights, the paramount
     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
consideration of a trial court is the child's best interests."

Logan v. Fairfax County Dep't of Human Development, 13 Va. App.
123, 128, 409 S.E.2d 460, 463 (1991).
          "In matters of a child's welfare, trial
          courts are vested with broad discretion in
          making the decisions necessary to guard and
          to foster a child's best interests." The
          trial court's judgment, "when based on
          evidence heard ore tenus, will not be
          disturbed on appeal unless plainly wrong or
          without evidence to support it."


Id. (citations omitted).   "Code § 16.1-283 embodies 'the

statutory scheme for the . . . termination of residual parental

rights in this Commonwealth' [which] . . . 'provides detailed

procedures designed to protect the rights of the parents and

their child,' balancing their interests while seeking to preserve

the family."   Lecky v. Reed, 20 Va. App. 306, 311, 456 S.E.2d
538, 540 (1995) (citations omitted).

     The trial court terminated Padilla's parental rights under

the provisions of Code § 16.1-283(C)(1).   That provision states,

in pertinent part:
          The residual parental rights of a parent
          . . . of a child placed in foster care as a
          result of court commitment . . . may be
          terminated if the court finds, based upon
          clear and convincing evidence, that it is in
          the best interests of the child and that:
               (1) The parent . . . [has], without
          good cause, failed to maintain contact with
          and to provide or substantially plan for the
          future of the child for a period of twelve
          months after the child's placement in foster
          care notwithstanding the reasonable and
          appropriate efforts of social, medical,
          mental health or other rehabilitative
          agencies to communicate with the parent . . .
          and to strengthen the parent-child


                               - 2 -
           relationship . . . .


Code § 16.1-283(C)(1).   Proof that a parent "failed, without good

cause, to communicate on a continuing or planned basis with the

child for a period of twelve months" is prima facie evidence of

the conditions set out in subdivision (C)(1).     Code

§ 16.1-283(C)(3)(a).

                    Sufficiency of the Evidence

     Padilla contends that DSS failed to present evidence

sufficient under Code § 16.1-283 to support its motion to

terminate her parental rights to her son, Paul.    We disagree.   In

February 1993, Padilla's youngest child died as a result of

septic shock caused by severe neglect.    DSS obtained an order

removing Padilla's six children from her custody.    The children

were placed in foster care because the home was unsafe and

unclean.   At the time he was placed in foster care, Paul was

seven months old and was severely developmentally delayed.
     DSS provided numerous services to Padilla with the goal of

returning Paul to her custody.     DSS provided home-based services,

which included twenty-four-hour crisis support, transportation

assistance, therapy, financial assistance, and parenting classes.

Padilla improved her situation, and two of her six children were

returned to her custody in 1994.

     Despite the efforts of DSS to promote the parent-child

relationship, Padilla failed to maintain contact with Paul.

Helen Johnson, a DSS social worker, testified that she attempted



                                  - 3 -
to set up meetings between Padilla and Paul throughout 1995 and

1996, but Padilla did not respond.       In July 1996, Padilla

indicated she was unavailable to visit Paul because she was

looking for a job.    Padilla did not inquire concerning Paul and

sent no cards, letters, or gifts to him.      In her testimony at

trial, Padilla indicated that she thought she saw Paul two times

in 1994, two or three times in 1995, and might have visited with

him once in 1996.
        In 1995, DSS changed the goal of Paul's foster care plan to

adoption.    This Court affirmed the changed goal in a previous

appeal.     See Padilla v. Norfolk Div. of Soc. Servs., 22 Va. App.
643, 472 S.E.2d 648 (1996).

        Paul has been in the same foster home over six years.    He

has recovered from his early delays and is now on an appropriate

grade level in school.    Paul suffers from attention deficit

disorder and displays characteristics indicative of

obsessive-compulsive disorder.    Paul's foster mother testified

that she is in contact daily with Paul's school because he needs

consistent and constant supervision of his behavior.      Paul has

bonded with his foster family.    Paul's therapist opined that

removing Paul from his foster family would be detrimental to

Paul.

        The trial court found that DSS proved by clear and

convincing evidence that Padilla failed, without good cause, to

maintain contact with Paul while he was in foster care and that



                                 - 4 -
it was in Paul's best interests to terminate Padilla's parental

rights under the provisions of Code § 16.1-283(C)(1).   The trial

court's decision is fully supported by the evidence.




                              - 5 -
                      Admission of Evidence

     Padilla contends that the trial court erred by admitting

into evidence the report of her psychological evaluation

conducted by Dr. Raleigh Phillips.       We disagree.

     The juvenile and domestic relations district court required

mother's evaluation by order entered August 16, 1994.        In January

1995, when Padilla appealed the juvenile court decision to the

circuit court, a copy of the psychological evaluation was

included in the transmitted records as a file exhibit.        Padilla

objected to the report as inadmissible hearsay.
     Code § 16.1-245.1 allowed the introduction of the report in

the juvenile court proceeding.    Because the report was previously

made a part of the file in the juvenile court and the juvenile

court documents were admitted in evidence, we find no error in

the trial court admitting the report of the psychological

evaluation into evidence.

     Padilla further contends that the trial court erred when it

allowed the former CASA worker to testify whether she believed

Paul should be returned to Padilla.      Code § 9-173.8(2)

specifically authorizes a CASA worker to make recommendations

concerning a child's welfare in reports to the court.        While

Paul's placement was intertwined with the inquiry before the

court, the ultimate issue to be decided was the separate question

whether to terminate Padilla's parental rights.         The CASA

worker's opinion regarding Paul's placement did not intrude on



                                 - 6 -
the trial court's obligation to decide whether to terminate

Padilla's parental rights.   Therefore, we find no error in the

trial court's admission of the CASA worker's recommendation.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                        Affirmed.




                               - 7 -